Campbell, C. J.,
delivered the opinion of the court.
The decision of this case by the circuit court was fully justified by the case of Draper v. Perkins, 57 Miss., 277, but that case is not supported by reason or authority, and is so manifestly wrong that it is hereby overruled. It cannot be accounted for, except by reference to the peculiar presentation by the record of the narrow question as to the admissibility in evidence of the deed; but, in any point of view the decision is wrong.
Reversed, and remanded for a new trial.